Tuck, J.,
delivered the opinion of this court:
The appellants recovered a judgment at law against Stephen George, Jr., and sued out an attachment, which was laid in the hands of the appellees, to whom George, the defendant in the judgment, had executed two conveyances for the benefit of his creditors, one of them dated the 2nd of August 1854, and the other on the 5th of the same month. The judgment of the court below having been rendered against-the plaintiffs in the attachment, they have appealed, and now contend that the first of these deeds is void because of a reservation to the grantor, and that the Second is also void because it does not convey all the property and estate of the debtor.
We take it to be very clear, on the words of the deed of the 2nd of August, that it contains a reservation for the benefit of the grantor. If the funds of the trust prove sufficient all the creditors will be paid, but what will be their predicament if they prove inadequate, and some of the creditors will not release? In that event, the latter will take nothing under the deed, for the proportions that they might receive, if they assented, are reserved tq the grantor, and not devoted to the creditors. The deed appears to have been made for the benefit of releasing creditors only. It provides for that which was declared to be illegal in Malcolm vs. Hodges, 8 Md. Rep., 418, as an implication from’ the terms of the instrument. There nothing was said of the surplus, and because it resulted to the grantor, the deed was set aside; here it is expressly given to the grantor. There is no difference in principle between the cases in this respect.
The deed being inoperative the property remained in the grantor for the benefit of his creditors, and on the 5th of August another was executed. It is supposed that this conveys all the debtor’s property, within the meaning of the decisions of this court, (see Barnitz vs. Rice, 14 Md. Rep., 24, and cases cited,) but we think the point cannot be sustained. The enumeration is of chattels and other personal property, and all “estate and interest, &c., of the said George, in, unto *105and out of all the said property aud premises,” thus referring the word estate to the previously described property. In this respect the deed differs from that in Malcolm vs. Hodges, where the recital declared the purpose of the grantors to convey all their estate and effects for the benefit of their creditors, and afterwards did convey all their stock &c., &c., and “all and singular the estate and effects of the grantor, of whatsoever consisting.” See, also, Farquharson vs. Eichelberger, 15 Md. Rep., 63.
(Decided June 13th, 1860.)
It is contended that the deeds are to be considered as one instrument, and that, so taken, they do comply with the legal requirements. It is the doctrine in this State that trust deeds of this kind, when defective, are void in law. If void on their face, how can they be made good by matter subsequent ? If the last deed had conveyed all George’s property, the attachment would have failed; not, however, because of any aid it would have afforded the first deed, but, because the first being void as against creditors, all the property reverted, or rather remained in the grantor, subject to his disposal for the benefit of his creditors, and was operated on by the second deed. Here the last conveyance affects only such of the property as it professes to convey — as to the rest it is wholly inoperative, and the entire deed is void.
As the prayers of the plaintiffs relate only to these questions, the rulings of the court below are reversed, as to all of them.

Judgment reversed mid procedendo ordered.